Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Application filed on 05/11/2022.  Claims 21-40 are pending in the case.  

Information Disclosure Statement
The information disclosure statement filed 5/11/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 28-34, 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 20160043905 A1) in view of Kim et al (US 20140218517 A1).
 	Regarding to claims 21 and 34 and 39, Fiedler discloses a method of presenting information within a user interface of an application, and at a client device, ([0004] of Fiedler, electronic management interface and [0031] of Fiedler, controlling of the interface remotely associated with different premises) the method comprising: 
determining that a first set of smart devices of multiple smart devices correspond to a first space of multiple spaces of a dwelling, the first set of smart devices including a camera, ([0061] of Fiedler, box 3016 video cameras, user may manage and view the devices/camera within an associated location, for example, location 101 as shown in Fig. 1 and location 201 as shown in Fig. 2) and another device that is other than a camera; (Fig. 3 and [0060]-[0063] of Fiedler, first set of smart devices, e.g., smoke detector, floor sensor, floor light, etc.. correspond to a first space (kitchen) of a plurality of spaces of dwelling (kitchen, living room, office, etc..))
displaying a first user interface (Fig. 3 of Fiedler, interface 300) including: 
displaying a first interface section corresponding to the first space; (Fig. 3 and [0060]-[0063] of Fiedler, first interface section 388 corresponding to the first space, kitchen) and 
displaying, within the first interface section, a plurality of user interface objects corresponding to the first set of smart devices, each user interface object of the plurality of user interface objects corresponding to a respective smart device of the first set of smart devices, (Fig. 3 and [0060]-[0063] of Fiedler, first interface section 388 corresponding to the first space, kitchen, a plurality of windows, 390, 392, 394, to the first set of smart devices, smoke detector, flood sensor, flood light); 
displaying a first user interface object of the plurality of user interface objects corresponding to the camera that includes displaying the received video feed from the camera; ([0061] of Fiedler, box 3016 cameras, user may manage and view the devices/camera within an associated location, for example, location 101 as shown in Fig. 1 and location 201 as shown in Fig. 2) and 
displaying a second user interface object of the plurality of user interface objects corresponding to the other device that includes displaying an icon indicating a status of the other device; (Fig. 3 and [0060]-[0063] of Fiedler, first set of smart devices, e.g., smoke detector, floor sensor, floor light, etc.. correspond to a first space (kitchen) of a plurality of spaces of dwelling (kitchen, living room, office, etc..) and Fig. 3 of Fiedler, a plurality of second user interface objects, such as smoke detector which indicates status of the device, such as “arm” or “disarm” other than a camera.))
Fiedler does not specifically disclose “receiving a video feed from the camera via one or more wireless networks;” “and being configured to trigger a display of a second user interface that includes additional information regarding the corresponding smart device” and “detecting a user selection, in the first user interface, of a particular user interface object of the plurality of user interface objects; and in response to detecting the user selection of the particular user interface object, displaying the second user interface that includes additional information regarding the corresponding smart device for the particular user interface object.”
Kim discloses of a smart home system with a plurality of smart devices where the user can control (summary of Kim), same as Fiedler.
However, Kim discloses “receiving a video feed from the camera via one or more wireless networks;” “and being configured to trigger a display of a second user interface that includes additional information regarding the corresponding smart device” and “detecting a user selection, in the first user interface, of a particular user interface object of the plurality of user interface objects; and in response to detecting the user selection of the particular user interface object, displaying the second user interface that includes additional information regarding the corresponding smart device for the particular user interface object.” (as shown in Fig. 15 and as described in [0148]-[0150] of Kim, first interface section, such as “room1” is being displayed as a rectangular region occupying less than all of the user interface and delineated from a background of the user interface.  Further, [0097] and Fig. 18 of Kim, command to select an image of a camera for adjusting position, angle, etc.. and as shown in Figs. 18 and 19A and as described in [0162]-[0166] of Kim, where once the user selects an object, a second user interface will be, such as IP Camera 2 that has additional information and ([0097] and Fig. 18 of Kim, displaying second user interface includes additional information such as control to adjust position or angle of the selected camera and [0149] of Kim, video captured in real time by camera)
Fiedler and Kim are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fiedler's interface displaying available smart devices by room and being able to add new devices to the room with the user interface to manipulate particular device as taught by Kim because doing so to provide a more convenient way to control other aspect of the smart device with a second interface which derive from user's interaction with the first interface to provide easy menu/interface navigation.

 	Regarding to claims 23 and 36, Fiedler in view of Kim disclose the method of claim 21, further comprising determining that a second set of smart devices of the multiple smart devices correspond to a second space of the multiple spaces; and wherein displaying the first user interface further includes: 
displaying a second interface section corresponding to a second space; and (Fig. 4 of Fiedler, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office)
displaying, within the second interface section, a second plurality of user interface objects corresponding to the second set of smart devices, each user interface object of the second plurality of user interface objects corresponding to a respective smart device of the second set of smart devices that correspond to the second space.  (Fig. 4 of Fiedler, second section correspond to “home office” wherein each window correspond to different smart devices, e.g., window 404 correspond to guest room sensor, window 408 correspond to air conditioner, etc… wherein, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office)

 	Regarding to claim 24, Fiedler in view of Kim disclose the method of claim 23, further comprising: 
determining an orientation of the client device; (Fig. 18 of Kim, landscape orientation of the client’s phone)
detecting a change in the orientation of the client device; (Figs. 18-19 of Kim, landscape orientation of the client’s phone to portrait orientation of the client’s phone)  
in response to detecting the change in the orientation: 
displaying a second user interface; (Fig. 19 of Kim, portrait orientation of the client’s phone) and 
displaying, within the second user interface, the first interface section and the second interface section; (Fig. 19 of Kim, first section 1902 and second section is the control area of the display)
wherein displaying the first user interface comprises displaying the first user interface based on the determined orientation; (Fig. 19 of Kim, first section 1902 displaying the camera view of the room in portrait orientation of the client device) and 
wherein displaying the second user interface includes displaying the first interface section and the second interface section in relative locations that are distinct from relative locations of the first interface section and the second interface section in the first user interface.   (Fig. 19 of Kim, the first section 1902 and the second section of the controls, e.g., 1912 and 1906 are in top to bottom layout, whereas Fig. 18 of Kim in landscape orientation, where the first section 1802 and the controls, e.g., 1806 are in a left to right layout)

 	Regarding to claims 25 and 37, Fiedler in view of Kim disclose the method of claim 23, wherein displaying the first user interface includes simultaneously displaying the first interface section and the second interface section.  (Fig. 4 of Fiedler, simultaneously displaying the first interface section, e.g., home office and the second interface section, e.g., living room)

 	Regarding to claim 28, Fiedler in view of Kim disclose the method of claim 21, further comprising: receiving a second video feed corresponding to a second camera; and displaying, within the first user interface, the second video feed within a second interface section, the second interface section corresponding to a second space of the multiple spaces.   (Fig. 19A-19B, Fig. 21 and [0166]-[0169] of Kim, selecting a different camera, e.g., second camera, and display video feed of the camera, such as in Fig. 18, which allows the user to adjust position of the camera, where the camera is located in room 2)

 	Regarding to claim 29, Fiedler in view of Kim disclose the method of claim 21, wherein each user interface object of the plurality of user interface objects has a respective object type, the method further comprising sorting the plurality of user interface objects based on the respective object types, wherein displaying the first interface section includes displaying the sorted plurality of user interface objects.  (Fig. 4 of Fiedler, second section correspond to “home office” wherein each window correspond to different smart devices, e.g., window 404 correspond to guest room sensor, window 408 correspond to air conditioner, etc… wherein, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office)

 	Regarding to claim 30, Fiedler in view of Kim disclose the method of claim 21, wherein displaying the first user interface comprises displaying the first user interface based on determining that the multiple smart devices include the camera; and the method further comprising: displaying a second user interface based on determining that the multiple smart devices does not include the camera; (Fig. 3 of Fiedler, user can sort smart devices by different types, e.g., smart devices associated with lights do not have camera) and displaying, within the second user interface, a plurality of user interface objects corresponding to the multiple smart devices; wherein each user interface object of the plurality of user interface objects has a respective object type; (Fig. 3 and [0063] of Fiedler, where different types of the smart devices, e.g., lights vs. blinds, are sorted and displayed according) and wherein displaying the plurality of user interface objects corresponding to the multiple smart devices comprises displaying the plurality of user interface objects corresponding to the multiple smart devices sorted in accordance with the respective object types.   (Fig. 4 of Fiedler, second section correspond to “home office” wherein each window correspond to different smart devices, e.g., window 404 correspond to guest room sensor, window 408 correspond to air conditioner, etc… wherein, second set of smart devices, e.g., air conditioner, wall light, etc.. correspond to a second space/home office)

 	Regarding to claim 31, Fiedler in view of Kim disclose the method of claim 21, wherein each smart device of the multiple smart devices has a respective location parameter; and the method further comprising assigning each smart device of the first set of smart devices to the first space based on each respective location parameter.  ([0060] of Kim, stationary home devices can be installed in predetermined location such as wall or ceiling.  Table 1, [0348] of current Specification recites “parameter” that is non-numeric value, but only an indication of location, such as Hub is installed at location parameter of “Entryway”)

 	Regarding to claim 32, Fiedler in view of Kim disclose the method of claim 21, further comprising displaying a second user interface including a listing of the multiple spaces.  (Fig. 21 of Kim, a second user interface with a list of a plurality of rooms, e.g., room 1, room 2, living room, etc..)

 	Regarding to claim 33, Fiedler in view of Kim disclose the method of claim 21, wherein the plurality of user interface objects includes a first user interface object corresponding to a first smart device; (Fig. 3 of Fiedler, first interface section 388 corresponding to the first space, kitchen, a plurality of windows, 390, 392, 394, to the first set of smart devices, smoke detector, flood sensor, flood light)and the method further comprising adjusting display of the first user interface object in based on determining that the first smart device is offline.  ([0059] of Fiedler, devices are being marked as dead, inactive, disconnected/offline, etc… )

Claims 22, 27, 35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 20160043905 A1) in view of Kim et al (US 20140218517 A1) and in further view of Sathianathan et al (US 20120317299 A1).
 	Regarding to claims 22 and 35 and 40, Fiedler in view of Kim disclose the method of claim 21.  Fiedler in view of Kim do not specifically disclose wherein the receiving the video feed from the camera comprises: establishing a preliminary connection via the one or more wireless networks for the camera; determining whether the preliminary connection has been established for the camera; and based on determining that the preliminary connection has been established, requesting, via the preliminary connection, the video feed for the camera.    
However, Sathianathan discloses wherein the receiving the video feed from the camera comprises: establishing a preliminary connection via the one or more wireless networks for the camera; determining whether the preliminary connection has been established for the camera; and based on determining that the preliminary connection has been established, requesting, via the preliminary connection, the video feed for the camera ([0028] of Sathianathan, determine if the network connectivity of the client device is insufficient to support a sufficient bitrate to an acceptable quality and, if insufficient bitrate through network connectivity, then lower the refresh rate from 720/60 FPS to 480 or 30 FPS)
Fiedler and Kim and Sathianathan are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fiedler’s interface displaying available smart devices by room and being able to add new devices to the room with the UI to manipulate particular device as taught by Kim and the refresh rate based on the network connection of Sathianathan because doing so to provide a smart way to provide monitor the smart device/security system by the user by monitoring the quality of the video based on the video conditions.

 	Regarding to claims 27 and 38, Fiedler in view of Kim disclose the method of claim 21.  Fiedler in view of Kim do not specifically disclose further comprising: determining a connectivity condition between the client device and a server system, wherein displaying the video feed comprises displaying the video feed with a refresh rate based on the connectivity condition.  
However, Sathianathan discloses determining a connectivity condition between the client device and the server system; ([0028] of Sathianathan, determine if the network connectivity of the client device is insufficient to support a sufficient bitrate to an acceptable quality) wherein displaying the video feed comprises displaying the video feed with a refresh rate based on the connectivity condition ([0028] of Sathianathan, if insufficient bitrate through network connectivity, then lower the refresh rate from 720/60 FPS to 480 or 30 FPS)
Fiedler and Kim and Sathianathan are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fiedler’s interface displaying available smart devices by room and being able to add new devices to the room with the UI to manipulate particular device as taught by Kim and the refresh rate based on the network connection of Sathianathan because doing so to provide a smart way to provide monitor the smart device/security system by the user by monitoring the quality of the video based on the video conditions.

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 20160043905 A1) in view of Kim et al (US 20140218517 A1) and in further view of Fu et al (US 20170034430 A1).
 	Regarding to claim 26, Fiedler in view of Kim disclose the method of claim 21.  Fiedler in view of Kim do not specifically disclose the method further comprising: based on determining that the video feed meets a predetermined display criterion, updating the video feed display; and based on determining that the video feed does not meet the predetermined display criterion, forgoing updating the video feed display.  
However, Fu discloses the method further comprising: based on determining that the video feed meets a predetermined display criterion, updating the video feed display; and based on determining that the video feed does not meet the predetermined display criterion, forgoing updating the video feed display.  ([0338] of current Specification does not explain how the video feed display is “updated” as “video feed” under BRI, means “a sequence of images processed electronically as to create the illusion of motion and continuity” and therefore if the “video feed” is continuously displayed, then it is continuously updated.  Examiner will interpret “updating” to mean “continuous display” and “forgoing updating” to mean “pause to display” the associated “video feed”.  [0052] of Fu, when a predefined condition is satisfied, keep on recording, when it is not satisfied, then stop the recording and [0072] of Fu, satisfying predefined condition can be when a person suddenly appeared in the shooting field of the video.)
Fiedler and Kim and Fu are analogous art because both references concern method of a smart home system with a plurality of smart devices where the user can control.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fiedler’s interface displaying available smart devices by room and being able to add new devices to the room with the UI to manipulate particular device as taught by Kim and video recording that detects certain recording condition of Fu because doing so to provide a smart way to monitor the smart device/security system by the user by providing displaying conditions of the video managed by user’s settings.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al (US 20160306509 A1): According to the present invention, a device for controlling an operation of at least one electric device including a user interface unit having a conversation display window in which a conversation with the at least one electric device is displayed, a conversation input window configured to receive a character for controlling the operation of the at least one electric device, an icon selection window in which an icon corresponding to the at least one electric device is displayed, and a chatting screen on which a send button for transmitting the character received by the conversation input window is arranged, and a control unit configured to collectively control the operation of the at least one electric device based on a batch control instruction received by the conversation input window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145